i          i      i                                                                              i         i       i




                                    MEMORANDUM OPINION

                                              No. 04-09-00586-CV

                                             IN RE David GOAD

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 30, 2009

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On September 16, 2009, relator David Goad filed a petition for writ of mandamus,

complaining of the trial court’s September 2, 2009 order on plaintiff’s motion for contempt.

However, on September 16, 2009, the trial court signed an order on plaintiff’s motion for sanctions,

which withdrew the September 2, 2009 order on plaintiff’s motion for contempt. Therefore, the

petition for writ of mandamus is now moot.

           Accordingly, we dismiss the petition for writ of mandamus as moot.

                                                                        PER CURIAM

           1
          … This proceeding arises out of Cause No. 08-1872-CV, styled Zuehl Airport Flying Community Owners
Association v. Phoenix Air Transport, Inc., James Macivor, David Goad, and Walter Schmidt, pending in the 25th
Judicial District Court, Guadalupe County, Texas, the Honorable Dwight E. Peschel presiding. However, the Honorable
Gary Steel, presiding judge of the 274th Judicial District Court, Guadalupe County, Texas, signed the order complained
of.